DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed 9/8/2022, pg. 4 regarding the status of the claims is hereby acknowledged. Applicant's Remarks filed 9/8/2022, pg. 4-5 regarding the amendments to the claims is hereby acknowledged.
Applicant's Remarks filed 9/8/2022, pg. 5-6 regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented and which are narrower in scope. Therefore, a new grounds of rejection will be made in order to take the newly amended limitations into consideration in a new obviousness rejection.
In addition to the amended limitations, the applicant further argues the teachings of Gutentag
and further states:

    PNG
    media_image1.png
    381
    873
    media_image1.png
    Greyscale


The examiner respectfully disagrees. First, in response to the applicant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. 
The applicant’s arguments do not appear to appreciate the significant teaching value of Gutentag when viewed as a whole wherein the applicant appears to only argue paragraph 56. 
For example, the broadest reasonable interpretation of a graphical user interface includes the dictionary definition - graphical user interface (noun) a user interface that allows a computer user to interact easily with the computer typically by making choices from displayed menus or groups of icons (See https://www.merriam-webster.com/dictionary/graphical%20user%20interface). Furthermore, the applicant’s argument does not take into consideration paragraph 31 and 34 of Gutentag which discloses:
[0031] Embodiments of the present invention relate to systems and methods for promoting connectivity between a mobile communication device and a touch screen of a vehicle (hereinafter--"vehicle touch screen"). In the context of the present invention a "mobile communication device" refers to any portable communication device that has a touch screen on which a graphical user interface is displayed, and on which a user may input information and/or commands (hereinafter--"commands" for short), such as, for example a smartphone (e.g. iphone.TM. operated by iOS, manufactured and distributed by Apple.TM., and Android based smartphones, such as, for example, Galaxy.TM. manufactured and distributed by Samsung.TM., and the like).
[0034] In essence, a controller is used as a mediator between the vehicle touch screen and the smartphone. The controller is designed to forward video signal that includes a current screen video image shown on the touch screen of the smartphone so as to present that video image on the vehicle touch screen. The controller is also designed to receive signals from the vehicle touch screen indicative of touch actions sensed on that screen and forward these signals to the smartphone such that the smartphone is made to respond to these touch actions as if they were performed on the touch screen of that smartphone.
[0064] Method 200 may include connecting 202 a controller to the mobile communication device and to the vehicle touch screen. Method 200 may also include receiving 204 video signal of a current screen video image shown on the touch screen of the mobile communication device and transmitting the current video image via the controller to the vehicle touch screen, causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen. Method 200 may further include receiving 206 by the controller a signal indicative of a touch action that was performed on the vehicle touch screen, and causing the mobile communication device to respond as if a touch action corresponding to the touch action that was performed on the vehicle touch screen was performed on the touch screen of the mobile communication device.

Therefore, the applicant’s arguments are not persuasive (i.e., that there is no indication that the HMI devices can display content originating from the smartphone or wireless communication device, nor would a POSA reasonably interpret then as such). Furthermore, with respect to the applicant’s argument regarding the teachings of Gutentag, the prior art to Gutentag teaches the content originating on a smartphone is forwarded in a video signal as to present that video image on the vehicle touch screen and corresponds to “screen mirroring” and “projected mode.” The applicant’s arguments do not appear to appreciate the significant teaching value of Gutentag recognizing how elements of the invention are typically understood in the art in paragraphs [0005 to 0010] wherein image output from a mobile device is able to be controlled via an audio-video (A/V) system of a vehicle such that the functions of the mobile device can be interlinked to the A/V system of the vehicle and the driver can easily operate the functions of the mobile device using the vehicle monitor (e.g., “…an electromagnetic-wave touch module, which is arranged within the cradle in which the mobile phone is placed, such that the electromagnetic-wave touch module faces the touch-switching display of the mobile phone, wherein the electromagnetic-wave touch module converts, upon the occurrence of a touch signal on the monitor installed in the vehicle, a value of touch coordinates of the monitor of the vehicle to the value of touch coordinates corresponding to the size of the display of the mobile phone, and emits electromagnetic waves to the corresponding point on the display of the mobile phone placed in the cradle so as to perform the touch-switching function of the mobile phone; and a data-processing unit electrically connected to the mobile phone and to the A/V device of the vehicle so as to convert, when the switching function is performed in the mobile phone placed in the cradle by the electromagnetic-wave touch module, the drive data to be processed in the mobile phone into data that can be processed in the A/V device of the vehicle, and output the converted data to check a state of operating and driving the mobile phone via the monitor of the vehicle….”). 
Gutentag further identifies an object of the invention is to “provide such connectivity between a mobile communication device, and in particular a smartphone, to a touch screen (e.g. of a media center) of a vehicle, so as to present on the touch screen of the vehicle a video showing a current screen of the smartphone, similar to the screen shown on the display of the smartphone, and to allow full operation of the smartphone by inputting touch commands on the touch screen of the vehicle.” Gutentag page 7. As such, a POSA would have reasonably inferred that virtual objects on the display of a mobile device are controlled via the A/V device of the vehicle touchscreen because as the applicant pointed out, Gutentag teaches virtual touch sensitive areas that are designated to act as buttons in Gutentag para 0034-0040).
More importantly, a similar argument applies with respect to applicant’s second argument with respect to the combined teachings of Gutentag and Ricci. However, whereas the applicant is directing the arguments to the newly presented amended claims, the examiner will address the amended limitations with newly found prior art references in order to take into consideration the amended limitations. The examiner will still rely on the prior art to Ricci ‘806 because the teachings of Gutentag dovetail with the teachings of the prior art of record to Ricci ‘806 which teach similar elements relating to virtual objects on the display of a mobile device are controlled via the A/V device of the vehicle touchscreen because as the applicant pointed out, Gutentag teaches virtual touch sensitive areas that are designated to act as buttons in Gutentag para 0034-0040.  In particular, Ricci ‘806 teaches a user is able to select objects displayed on a screen of an A/V device of a screen that is being transmitted from a smartphone and tracking user inputs to identify how the user interacts with the user interface on the display of a vehicle component: 
[0201] The term "screen," "touch screen," "touchscreen," or "touch-sensitive display" refers to a physical structure that enables the user to interact with the computer by touching areas on the screen and provides information to a user through a display. The touch screen may sense user contact in a number of different ways, such as by a change in an electrical parameter (e.g., resistance or capacitance), acoustic wave variations, infrared radiation proximity detection, light variation detection, and the like. In a resistive touch screen, for example, normally separated conductive and resistive metallic layers in the screen pass an electrical current. When a user touches the screen, the two layers make contact in the contacted location, whereby a change in electrical field is noted and the coordinates of the contacted location calculated. In a capacitive touch screen, a capacitive layer stores electrical charge, which is discharged to the user upon contact with the touch screen, causing a decrease in the charge of the capacitive layer. The decrease is measured, and the contacted location coordinates determined. In a surface acoustic wave touch screen, an acoustic wave is transmitted through the screen, and the acoustic wave is disturbed by user contact. A receiving transducer detects the user contact instance and determines the contacted location coordinates.
[0202] The term "window" refers to a, typically rectangular, displayed image on at least part of a display that contains or provides content different from the rest of the screen. The window may obscure the desktop. The dimensions and orientation of the window may be configurable either by another module or by a user. When the window is expanded, the window can occupy substantially all of the display space on a screen or screens.
[0437] The windows manager 1032 may be software that controls the placement and appearance of windows within a graphical user interface presented to the user. Generally, the windows manager 1032 can provide the desktop environment used by the vehicle control system 204. The windows manager 1032 can communicate with the kernel 1028 to interface with the graphical system that provides the user interface(s) and supports the graphics hardware, pointing devices, keyboard, touch-sensitive screens, etc. The windows manager 1032 may be a tiling window manager (i.e., a window manager with an organization of the screen into mutually non-overlapping frames, as opposed to a coordinate-based stacking of overlapping objects (windows) that attempts to fully emulate the desktop metaphor). The windows manager 1032 may read and store configuration files, in the system data 208, which can control the position of the application windows at precise positions.
[0449] The functional result of receiving a gesture can vary depending on a number of factors, including a state of the vehicle 104, display, or screen of a device, a context associated with the gesture, or sensed location of the gesture, etc. The state of the vehicle 104 commonly refers to one or more of a configuration of the vehicle 104, a display orientation, and user and other inputs received by the vehicle 104. Context commonly refers to one or more of the particular application(s) selected by the gesture and the portion(s) of the application currently executing, whether the application is a single- or multi-screen application, and whether the application is a multi-screen application displaying one or more windows. A sensed location of the gesture commonly refers to whether the sensed set(s) of gesture location coordinates are on a touch sensitive display or a gesture capture region of a device 212, 248, whether the sensed set(s) of gesture location coordinates are associated with a common or different display, or screen, or device 212, 248, and/or what portion of the gesture capture region contains the sensed set(s) of gesture location coordinates.

	In a third argument, the applicant further argues the limitation “a need for support is determined after a wait time between consecutive inputs of the plurality of inputs by the user.” As discussed above, the applicant has submitted amended limitations that substantively change the interpretation of the claims. Therefore, the examiner will reply on newly found prior art to address the limitations when viewed as a whole. When providing the newly rejection, the examiner will rely on a key aspect of the analysis is based on the interpretation of the claim term "algorithm"  because it is a key aspect in the analysis of the principles and elements taught by the prior art and will support the inferences that a person of ordinary skill would have made from the combination of teachings of the prior art of record relating to a graphical object recognition algorithm and/or an acoustic pattern recognition algorithm as claimed. 
For example, according to the dictionary definition, the plain meaning of the term “algorithm” means a step-by-step procedure for solving a problem or accomplishing some end or “an ordered set of instructions recursively applied to transform data input into processed data output, as a mathematical solution, descriptive statistics, internet search engine result, or predictive text suggestions.” In reviewing the applicant’s Specification, filed 12/15/2020, it does not appear that the applicant rebuts the presumption of ordinary and customary meaning by acting as his own lexicographer. The Appellant has not imbued the claim terms with a particular meaning or disavowed or disclaimed scope of coverage, by using words or expressions of manifest exclusion or restriction.  As such, the claim has been interpreted in view of the specification without unnecessarily importing limitations from the specification into the claims. 
In the prior art cited by the examiner, a user is able to select objects displayed on a screen of a vehicle A/V device which are being transmitted from a smartphone and wherein the user behavior is tracked to identify situations wherein the user may need assistance (e.g., when a user is distracted or impaired). Stated differently, the vehicle A/V device is able to identify which objects are being selected from content that being transmitted from a smartphone because Gutentag first teaches the content originating on a smartphone is forwarded in a video signal as to present that video image on the vehicle touch screen and corresponds to “screen mirroring” and “projected mode” and Gutentag’s object of the invention is to “provide such connectivity between a mobile communication device, and in particular a smartphone, to a touch screen (e.g. of a media center) of a vehicle, so as to present on the touch screen of the vehicle a video showing a current screen of the smartphone, similar to the screen shown on the display of the smartphone, and to allow full operation of the smartphone by inputting touch commands on the touch screen of the vehicle.” When a user selects objects displayed on the screen of a vehicle’s A/V device screen when said objects are being transmitted from a coupled smartphone or mobile device, the combination of references are able to analyze the displayed content to identify which objects are selected based on the how objects displayed in the screen regions of the displayed screen are presented and the selection of displayed content comprising virtual displayed objects are identified when selected. 
The examiner will also rely on newly found prior art reference(s) to Hampiholi wherein paragraphs 0049 teaches an object detection analysis and wherein para 94 teaches the invention uses a process understood as “algorithms” which are programming instructions wherein “The methods may be performed by executing stored instructions with one or more logic devices (e.g., processors) in combination with one or more additional hardware elements, such as storage devices, memory, hardware network interfaces/antennas, switches, actuators, clock circuits, etc. The described methods and associated actions may also be performed in various orders in addition to the order described in this application, in parallel, and/or simultaneously. The described systems are exemplary in nature, and may include additional elements and/or omit elements. The subject matter of the present disclosure includes all novel and non-obvious combinations and sub-combinations of the various systems and configurations, and other features, functions, and/or properties disclosed.
Lastly, with respect to claim 1, the Applicant submits that “…the Examiner cannot use a third reference to supply the motivation for combining two other references. Particularly when the third reference, Ricci '849, is not used to reject any limitations of the pending claim...In other words, if some motivation is being used to combine prior art references to support the determination of obviousness, that motivation must come from the prior art being used to reject the claim. Since Ricci '849 is not used to reject any limitations of claim 1, its teachings are not being used as prior art against claim 1 and, consequently, cannot be used as motivation to combine other references.” The Examiner respectfully disagrees as the applicant appears to take a narrower interpretation of because according to KSR, the TSM standard is merely one of a number of valid rationales that may be relied upon to determine obviousness, but is not the only one. Nevertheless, KSR indicated that it is important to identify a reason that would have prompted a person having ordinary skill in the art to combine elements in the way the claimed invention does but KSR is not so limiting as alleged by the Applicant (i.e., “when the third reference…is not used to reject any limitations of the pending claim” said reference cannot be used to provide a basis for modifying ). For example, Ricci ‘806 para [0664] recognizes a problem in the field of art with respect to a distracted user wherein stating “[b]ecause the screen content is complex and/or content-heavy and can distract the operator when driving, the screen may be altered when the vehicle is in a driving mode….” As such, a person of ordinary skill in the art would have appreciated the benefit of taking into consideration known elements that indicate that a user is distracted and merely combining known elements is obvious under the obviousness standard discussed in KSR as cited above.
Regarding claims 2 and 3, the applicant argues the prior art of record with respect to newly amended limitations, therefore, the examiner will provide a new grounds of rejection in order to take into consideration newly amended limitations.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s Remarks, filed 9/8/2022 states that support for the amendments is found, at least, in Application paragraphs 0003 and 0016. In reviewing the Applicant’s cited support, paragraph 0016 states “In step 400 it is automatically detected that the usage behavior indicates a need for support of the user. This may be determined by comparatively long waiting times of the user between two inputs while at the same time the user's attention is directed to the user interface.” The Applicant, however, has claimed only that “wherein the need for support is determined after a wait time between consecutive inputs of the plurality of inputs.” As such, as the disclosed invention in applicant’s specification requires the combination of two things 1) comparatively long waiting times of the user between two inputs; and 2) while at the same time the user's attention is directed to the user interface. The application does not appear to support an embodiment wherein determining the usage behavior is accomplished with either of 1) comparatively long waiting times of the user between two inputs; or 2) while at the same time the user's attention is directed to the user interface. For example, an argument cannot be made that usage behavior can be accomplished with only  2) the user's attention is directed to the user interface because that would result with the applicant’s claimed “need for support” would result every time the claimed “user's attention is directed to the user interface.”  As such, the applicant has not included element(s) which is/are critical or essential to the practice of the disclosed invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
However, even where the Applicant has claimed the combination of two things as evidenced in claim 10 (i.e.,  1) comparatively long waiting times of the user between two inputs; and 2) while at the same time the user's attention is directed to the user interface), merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement, unless the claim itself conveys enough information to show that the inventor had possession of the claimed invention at the time of filing. For functional limitations, it is not necessarily sufficient to merely repeat the claimed function in the written description or in a flowchart - The steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2163.02 and 2181(IV). Therefore, dependent claims 2-3, 5-7 and independent claims 8-10 are also similarly rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutentag; Oded et al. US 20150019967 A1 (hereafter Gutentag) and in further view of Hampiholi; Vallabha Vasant US 20160267335 A1 (hereafter Hampiholi) and in further view of ZILBERMAN; Boaz et al. US 20170132016 A1 (hereafter Zilberman) and further in view of Ricci; Christopher P.  US 20140309806 A1 (hereafter Ricci ‘806).
Regarding claim 1, “a method for evaluating a usage behavior of a user of a portable wireless communication device in a vehicle comprising the steps of: operating the wireless communication device in connection with the vehicle in a screen mirroring method on a display in the vehicle, hereinafter referred to as "projected mode” See Gutentag para 32-34, 40-51, 56, 64  receive video signal of a current screen video image shown on the touch screen of the mobile communication device and transmit the current video image to the vehicle touch screen (vehicle is a means of transport), causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen wherein a portable wireless device corresponds to a smartphone and a means transport as the controller in combination with a vehicle touch screen that is part of the media center unit part of a vehicle. Therefore, Gutentag teaches analyzing a content originating from the wireless communication device in projected mode at the vehicle because the HMI is able to analyze what content is selected based on the graphical user interface content that is transmitted from the mobile device. See also Gutentag para 56 – interpreting inputs on display screen as usage behavior Gutentag further identifies an object of the invention is to “provide such connectivity between a mobile communication device, and in particular a smartphone, to a touch screen (e.g. of a media center) of a vehicle, so as to present on the touch screen of the vehicle a video showing a current screen of the smartphone, similar to the screen shown on the display of the smartphone, and to allow full operation of the smartphone by inputting touch commands on the touch screen of the vehicle.” Gutentag page 7. Gutentag does not recite automatically detecting that the usage behavior indicates a need for support by the user and, in response to that outputting an assistance associated with the need for support by the vehicle.
With respect to “analyzing  a content originating from the wireless communication device in projected mode at the vehicle, wherein the content comprises rendered content of a graphical user interface of the wireless communication device, wherein the content is analyzed using a graphical object recognition algorithm on the rendered content and determining the usage behavior of the user based on a result of the analysis of the content, wherein the user behavior comprises a plurality of inputs on the display corresponding to the rendered content of the graphical user interface” Gutentag para 31, 34, 64 teaches a plurality of inputs on the display corresponding to the rendered content of the graphical user interface; analyzing  a content originating from the wireless communication device in projected mode; and wherein the content comprises rendered content of a graphical user interface of the wireless communication device but Gutentag is silent with respect to analyzing at the vehicle in relation to graphical object recognition algorithm (i.e., “…at the vehicle” in relation to wherein the content is analyzed using a graphical object recognition algorithm on the rendered content). Gutentag is further able to identify user interaction as inputs are received as discussed in para 31, 34, 64 that corresponds to human behavior as applicable to the touch actions or commands performed by the user (i.e., determining the usage behavior of the user based on a result of the analysis of the content: wherein the user behavior comprises a plurality of inputs on the display corresponding to the rendered content of the graphical user interface). For example, the broadest reasonable interpretation of a graphical user interface includes the dictionary definition - graphical user interface (noun) a user interface that allows a computer user to interact easily with the computer typically by making choices from displayed menus or groups of icons (See https://www.merriam-webster.com/dictionary/graphical%20user%20interface). Furthermore, the applicant’s argument does not take into consideration paragraph 31 and 34 of Gutentag which discloses:
[0031] Embodiments of the present invention relate to systems and methods for promoting connectivity between a mobile communication device and a touch screen of a vehicle (hereinafter--"vehicle touch screen"). In the context of the present invention a "mobile communication device" refers to any portable communication device that has a touch screen on which a graphical user interface is displayed, and on which a user may input information and/or commands (hereinafter--"commands" for short), such as, for example a smartphone (e.g. iphone.TM. operated by iOS, manufactured and distributed by Apple.TM., and Android based smartphones, such as, for example, Galaxy.TM. manufactured and distributed by Samsung.TM., and the like).
[0034] In essence, a controller is used as a mediator between the vehicle touch screen and the smartphone. The controller is designed to forward video signal that includes a current screen video image shown on the touch screen of the smartphone so as to present that video image on the vehicle touch screen. The controller is also designed to receive signals from the vehicle touch screen indicative of touch actions sensed on that screen and forward these signals to the smartphone such that the smartphone is made to respond to these touch actions as if they were performed on the touch screen of that smartphone.
[0064] Method 200 may include connecting 202 a controller to the mobile communication device and to the vehicle touch screen. Method 200 may also include receiving 204 video signal of a current screen video image shown on the touch screen of the mobile communication device and transmitting the current video image via the controller to the vehicle touch screen, causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen. Method 200 may further include receiving 206 by the controller a signal indicative of a touch action that was performed on the vehicle touch screen, and causing the mobile communication device to respond as if a touch action corresponding to the touch action that was performed on the vehicle touch screen was performed on the touch screen of the mobile communication device.

Gutentag is further silent with respect to “automatically detecting that the usage behavior indicates a need for support by the user, wherein a need for support is determined after a wait time between consecutive inputs of the plurality of inputs by the user, and, in response to the need for support, outputting an assistance associated with the need for support by the vehicle.”
In an analogous art, Hampiholi teaches the deficiencies of Gutentag. For example, Hampiholi teaches that when a mobile device communicates content via an in-vehicle computing system display screen, the components in the vehicle (i.e., Head unit 304) analyze the content with respect to a graphical object recognition algorithm using video scene analysis that recognizes the content including feature extraction, structure analysis, object detection etc. (i.e., “…at the vehicle” in relation to wherein the content is analyzed using a graphical object recognition algorithm on the rendered content) to determine, in part, whether a driver is distracted based on the result of the analysis of the content received from the mobile device (See Hampiholi para 45-50). 
Regarding “automatically detecting that the usage behavior indicates a need for support by the user, wherein a need for support is determined after a wait time between consecutive inputs of the plurality of inputs by the user, and, in response to the need for support, outputting an assistance associated with the need for support by the vehicle” See Hampiholi para 50 disclosing a prolong period of time or after amount of time the driver is determined to be distracted (i.e., after a wait time between consecutive inputs of the plurality of inputs by the user) a determination is made as to the distraction severity of a driver wherein “[t]he distraction severity analysis block 308 may receive the output of the distraction analysis block 306 after the signals have undergone processing and analysis as described above and may estimate the severity of distraction using additional parameters such as...the driver being distracted while handling (e.g., providing user input to) infotainment units for prolonged period of time….” Hampiholi para 51 further teaches the assistance is provided to the vehicle driver based on the severity of the determined driver distraction  such as providing a visual alert in the head unit 304 of Hampiholi and or be sent out to any system capable of displaying the visual warning to the driver (e.g., mobile device). Whereas Hampiholi teaches analyzing the driver’s interaction with the user interface of the infotainment system to determine the driver’s distraction level, Hampiholi does not use the terms “after a wait time between consecutive inputs” but renders obvious the same function claimed by applicant (i.e., after a wait time between consecutive inputs” because Hampiholi uses a prolonged period of time to determine how long a user has been providing user interface inputs). However, a person of ordinary skill would have understood that the prior art also establishes additional elements that are used in combination for determining a user’s distraction to further render the claim limitation obvious (e.g., after a wait time between consecutive inputs).
For example, in an analogous art, Zilberman teaches a user-interface of the mobile application 18 to input and/or output devices of the car such as dashboard display, entertainment system display and wherein user inputs are analyzed to determine a slow response rate (see Zilberman para 186, 209) which corresponds to analyzing a response time between two inputs where the response time between a first input on a graphical user interface and a second input on the graphical user interface corresponds to a wait time between consecutive inputs because the longer the wait time is, the slower the response rate.
The motivation to modify Gutentag, Hampiholi, and Zilbermanis is further evidenced by Ricci ‘806 wherein para [0664] recognizes a problem in the field of art with respect to a distracted user wherein stating “[b]ecause the screen content is complex and/or content-heavy and can distract the operator when driving, the screen may be altered when the vehicle is in a driving mode….” As such, a person of ordinary skill in the art would have appreciated the benefit of taking into consideration known elements that indicate that a user is distracted and merely combining known elements is obvious under the obviousness standard discussed in KSR as cited above. See also Ricci ‘806 para 342, 524-527 teaches a user-interface of the mobile device to input and/or output devices of the car such as dashboard display, entertainment system display and wherein user inputs are analyzed to determine a input response rate; para 524-528 teaching analyzing a time response between two inputs where the response time between a first input on a graphical user interface and a second input on the graphical user interface corresponds to a wait time between consecutive inputs. See also Ricci ‘806 para 491 – user profiles generated based on data gathered from data obtained from mobile devices including user behavior with respect to selected objects; para 407-420 capturing inputs relating to selection of objects or images in an invention comprising a portable wireless communication device used to mirror content to a vehicle touch screen; para 342, 524-527 tracking user behavior comprising one or more actions and one or more user interactions which a person of ordinary skill in the art would reasonably infer the vehicle display screen, of Ricci ‘806 accepting user inputs are user interactions. See Ricci ‘806 para 464 teaching If the user's head deviates from that interior space for some amount of time, the vehicle control system 204 can determine that something is wrong with the driver and change the function or operation of the vehicle 104 to assist the driver. This may happen, for example, when a user falls asleep at the wheel. If the user's head droops and no longer occupies a certain three dimensional space, the vehicle control system 204 can determine that the driver has fallen asleep and may take control of the operation of the vehicle 204 and the automobile controller 8104 may steer the vehicle 204 to the side of the road. (para 491 – user profiles generated based on data gathered from data obtained from mobile devices including user behavior with respect to selected objects; para 407-420 capturing inputs relating to selection of objects or images in an invention comprising a portable wireless communication device used to mirror content to a vehicle touch screen; para 430 – creating a user profile comprising user behavior obtained from device 212,248;). Whereas Ricci does not use the term “algorithm”, according to the dictionary definition, the plain meaning of the term “algorithm” means a step-by-step procedure for solving a problem or accomplishing some end. Considering the broadest reasonable interpretation of the term “algorithm”, Ricci ‘806 para 147-148 does disclose utilizing software to implement the disclosure which a person of ordinary skill in the art would interpreted as software because the dictionary definition of an algorithm (i.e., an ordered set of instructions recursively applied to transform data input into processed data output, as a mathematical solution, descriptive statistics, internet search engine result, or predictive text suggestions; a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer) and corresponds to Ricci’s disclosure for  communication hardware may refer to dedicated communication hardware or may refer a processor coupled with a communication means (i.e., an antenna) and running software capable of using the communication means to send and/or receive a signal within the communication system; the disclosure is considered to include a tangible storage medium or distribution medium and prior art-recognized equivalents and successor media, in which the software implementations of the present disclosure are stored. Stated differently, the vehicle A/V device is able to identify which objects are being selected from content that being transmitted from a smartphone because the prior art teaches the content originating on a smartphone is forwarded in a video signal as to present that video image on the vehicle touch screen and corresponds to “screen mirroring” and “projected mode” and when a user selects objects displayed on the screen of a vehicle’s A/V device screen when said objects are being transmitted from a coupled smartphone or mobile device, the combination of references are able to analyze the displayed content to identify which objects are selected based on the how objects displayed in the screen regions of the displayed screen are presented and the selection of displayed content comprising virtual displayed objects are identified when selected. See also Ricci ‘806 teaches para 201-204 A method/vehicle/computer readable instructions can perform at least the following step/operation/function: [0201] maintaining a persona of a vehicle occupant; and [0202] based on the persona of the vehicle occupant and vehicle-related information, perform an action assisting the vehicle occupant. [0203] the vehicle-related information comprises at least one of a current and/or future vehicle location and path of vehicle travel. [0204] The action performed can depend on a seating position of the vehicle occupant.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gutentag’s invention for mirroring content from a mobile device, wherein the content comprises a video signal of a current screen video image shown on the touch screen of the mobile device and transmitting the current video image to the vehicle touch screen in order to identify user inputs relating to the operation of a motor vehicle by further incorporating known elements of Hampiholi comprising a mobile device communicating content via an in-vehicle computing system display screen and wherein the components in the vehicle (i.e., Head unit 304) analyze the content with respect to a graphical object recognition algorithm using video scene analysis that recognizes the content including feature extraction, structure analysis, object detection etc. in order to provide an occupant/driver with assistance in order to implement safety protocols. It would have been obvious before the effective filing date of the claimed invention to modify Gutentag’s and Hampiholi’s invention for mirroring content from a mobile device to the vehicle touch screen in order to identify user inputs relating to the operation of a motor vehicle by further incorporating known elements of Zilberman comprising mirroring a user-interface of the mobile application to input and/or output devices of the car such as dashboard display/entertainment system display and wherein user inputs are analyzed to determine a slow response rate between consecutive inputs on a graphical user interface displayed on the vehicle displays because the longer the wait time is, the slower the response rate in order to analyze user behavior in relation to the safe operation of motor vehicles as taught by Ricci ‘806 and provide an occupant with assistance in order to implement safety protocols when the user behavior indicates that the driver of a motor vehicle is distracted. 
Regarding claim 2, “wherein the content further comprises a part of an audio content output by the wireless communication device and analyzing a content further uses an acoustic pattern recognition algorithm on the audio content” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Ricci ‘806 teaches a display refers to a portion of a physical screen used to display the output of a computer to a user (Ricci ‘806 para 257-259 – a display of a user interface can present different content on the same display including multi-screen displays and corresponds to the claimed “part of”); the cited prior art also teaches video content displayed is typically also presented with audio. For example, See Gutentag para 0006 first recognizes that “interconnecting a mobile device and an audio-video (A/V) system of the vehicle such that the functions of the mobile device, such as image output, hands-free communication, the camera, and navigation (GPS) can be interlinked to the A/V system of the vehicle, a driver may easily operate each function of the mobile phone using a vehicle monitor, and functions of the camera, navigation and the like may be performed by the mobile phone even when such functions are not installed in the vehicle.” Therefore, a person of ordinary skill would have understood that video and audio content from a mobile device is communicated to the A/V system of the vehicle for display on the infotainment system of the vehicle wherein Gutentag further teaches para 32-34, 40-51  receive video signal of a current screen video image shown on the touch screen of the mobile communication device and transmit the current video image to the vehicle touch screen, causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen wherein a portable wireless device corresponds to a smartphone and a means transport as the controller in combination with a vehicle touch screen that is part of the media center unit part of a vehicle; Gutentag para 56 – interpreting inputs on display screen as usage behavior. See also Ricci ‘806 para 447, 453, 463-467 teaching mobile device such as a smart phone comprises audio sensors and wherein content at the mobile device is “mirrored” on the vehicle infotainment system to be processed by the vehicle components as taught in para 463-467. Ricci ‘806 para [0751] teaches audio and video content is communicated from the mobile device to the vehicle display wherein “Other user account restrictions can be applied by the media server before the content is passed by the media server to the user. For example, when the user is driving the vehicle video can be removed automatically from the content to avoid distracting the driver so that only the audio channel accompanying the video channel is provided to the user.” See also Zilberman teaching content displayed on the user interface as text will be recognized and converted to audio - [0066] UIDs may also include devices and/or software program enabling user interaction such as by generating speech (e.g., text-to-speech) or recognizing speech (e.g., speech recognition).

Regarding claim 3, “wherein the content comprises a character string” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the combination of cited prior art teaches that content and information from a mobile device is presented to a user via a vehicle display interface and wherein a person of ordinary skill would have understood that messages, texts, and words displayed via the vehicle display interface are a sequence of characters (i.e., character string). For example, see Hampiholi teaches a mobile device receives phones calls and/or text messages (para 35) and the in-vehicle computing system may be controlled via user interface 218 to present notifications and other messages including received messages to enable the user to response via the user interface 218. See also Ricci ‘806 para [0632] For example, the vehicle control system, based on an awareness of a selected person's persona and the vehicle-related information, can note vehicle related alarms, bring to a selected person's attention instant messages, emails, voice mails from, missed phone calls from, current activities of and/or locations of friends, and points of interest near the vehicle or its path of travel. See also Ricci ‘806 para [0642] teaches “In a further illustration, the vehicle control system may use image sensors to translate signs (e.g., road signs, store signs, advertisements, billboards, etc.). The translation process may be provided via the processing power of the mobile device, via processing on the cloud, combinations thereof, etc., and provide the translated signage message to the occupant. See also Zilberman teaching content displayed on the user interface as text will be recognized and converted to audio - [0066] UIDs may also include devices and/or software program enabling user interaction such as by generating speech (e.g., text-to-speech) or recognizing speech (e.g., speech recognition).
Regarding claim 5, "whereby the assistance recommends a function of the vehicle to the user" is further rejected on obviousness grounds as discussed in the rejection of claim 1-3 wherein Ricci ‘806 further discloses the limitation of claim 5 (Ricci ‘806 para 629 providing assistance based on user behavior). See also See Hampiholi para 50 disclosing a prolong period of time or after amount of time the driver is determined to be distracted (i.e., after a wait time between consecutive inputs of the plurality of inputs by the user) a determination is made as to the distraction severity of a driver wherein “[t]he distraction severity analysis block 308 may receive the output of the distraction analysis block 306 after the signals have undergone processing and analysis as described above and may estimate the severity of distraction using additional parameters such as...the driver being distracted while handling (e.g., providing user input to) infotainment units for prolonged period of time….” Hampiholi para 51 further teaches the assistance is provided to the vehicle driver based on the severity of the determined driver distraction  such as providing a visual alert in the head unit 304 of Hampiholi and or be sent out to any system capable of displaying the visual warning to the driver (e.g., mobile device).
Regarding claim 6, "wherein the content further comprises multimedia reproduction of the wireless communication device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, 5 wherein “multimedia” is broadly interpreted as “a combination of moving and still pictures, sound, music, and words, especially in computers or entertainment” and wherein Gutentag para 0006 first recognizes that “interconnecting a mobile device and an audio-video (A/V) system of the vehicle such that the functions of the mobile device, such as image output, hands-free communication, the camera, and navigation (GPS) can be interlinked to the A/V system of the vehicle, a driver may easily operate each function of the mobile phone using a vehicle monitor, and functions of the camera, navigation and the like may be performed by the mobile phone even when such functions are not installed in the vehicle.” Therefore, a person of ordinary skill would have understood that video, audio, and images content from a mobile device is communicated to the A/V system of the vehicle for display on the infotainment system of the vehicle wherein Gutentag further teaches para 32-34, 40-51  receive video signal of a current screen video image shown on the touch screen of the mobile communication device and transmit the current video image to the vehicle touch screen, causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen wherein a portable wireless device corresponds to a smartphone and a means transport as the controller in combination with a vehicle touch screen that is part of the media center unit part of a vehicle; Gutentag para 56 – interpreting inputs on display screen as usage behavior. See also Ricci ‘806 para 740-745 teaching multimedia received via portable device is controlled using the vehicle components; See also Ricci ‘806 para 447, 453, 463-467 teaching mobile device such as a smart phone comprises audio sensors and wherein content at the mobile device is “mirrored” on the vehicle infotainment system to be processed by the vehicle components as taught in para 463-467. See also Ricci ‘806 [0758] For example, the media controller subsystem 348 can remove video automatically from the content to be displayed by the device or user interface 212, 248, user interface (s)/input interface(s) 324 and/or I/O module 312 of the driver to avoid distracting the driver so that only the audio channel accompanying the video channel is provided to the user. A still image derived from one or more frames of the video content can replace the video component in the displayed content.
Regarding claim, 7 "further comprising transmitting a message representing the usage behavior and/or the result of the analysis by the vehicle to a server” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, 5-6 wherein Hampiholi Fig. 3B and para 52-56 teachings user behavior data is transmitted from the in-vehicle computing system to a remote cloud server. 
Regarding claim 8, "a server configured to receive messages from a plurality of vehicle originating from a method according to claim 7 and to analyze the same in connection with each other” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, 5-7 wherein Ricci ‘806 teaches the server receives messages comprising data from a plurality of users and vehicles to be exchanged among vehicles or may be used by a user in different locations with different vehicles such that the user’s data is analyzed in connection with each other:
[0349] The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104. Thus, the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104. The server 228 can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.

[0350] Further, the server 228 may be associated with stored data 232. The stored data 232 may be stored in any system or by any method, as described in conjunction with system data 208, device data 220, and/or profile data 252. The stored data 232 can include information that may be associated with one or more users 216 or associated with one or more vehicles 104. The stored data 232, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104. Additionally or alternatively, the server may be associated with profile data 252 as provided herein. It is anticipated that the profile data 252 may be accessed across the communication network 224 by one or more components of the system 200. Similar to the stored data 232, the profile data 252, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104.
Furthermore, Hampiholi Fig. 3B and para 52-56 teachings user behavior data is transmitted from the in-vehicle computing system to a remote cloud server for analysis and storage. Therefore, the applicant’s claimed limitation is rendered obvious based on a combination of known features based on the obviousness standards discussed in KSR. On the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation. Id. at 419. Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. Id. at 420.
	
Regarding claim 9, "A vehicle comprising an interface for operating a wireless communication device in a projected mode, wherein the means of transport is configured to execute a method according to claim 1" is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, 5-8 wherein Ricci ‘806 teaches the limitation of claim (para 349-350) wherein a means of transport is interpreted as a motorized vehicle. 
[0349] The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104. Thus, the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104. The server 228 can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art.

[0350] Further, the server 228 may be associated with stored data 232. The stored data 232 may be stored in any system or by any method, as described in conjunction with system data 208, device data 220, and/or profile data 252. The stored data 232 can include information that may be associated with one or more users 216 or associated with one or more vehicles 104. The stored data 232, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104. Additionally or alternatively, the server may be associated with profile data 252 as provided herein. It is anticipated that the profile data 252 may be accessed across the communication network 224 by one or more components of the system 200. Similar to the stored data 232, the profile data 252, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104.

Regarding claim 10, the claims is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, 5-9 wherein the rejection of independent claim 1 renders obvious “determining an attention of the user on the screen of the vehicle, wherein the need for support is determined after the wait time between consecutive inputs of the plurality of inputs by the user.” 
With respect to “while the attention of the user is on the screen of the vehicle” Hampiholi para 50 disclosing a prolong period of time or after amount of time the driver is determined to be distracted (i.e., after a wait time between consecutive inputs of the plurality of inputs by the user) a determination is made as to the distraction severity of a driver wherein “[t]he distraction severity analysis block 308 may receive the output of the distraction analysis block 306 after the signals have undergone processing and analysis as described above and may estimate the severity of distraction using additional parameters such as...the driver being distracted while handling (e.g., providing user input to) infotainment units for prolonged period of time….” Hampiholi para 51 further teaches the assistance is provided to the vehicle driver based on the severity of the determined driver distraction  such as providing a visual alert in the head unit 304 of Hampiholi and or be sent out to any system capable of displaying the visual warning to the driver (e.g., mobile device). Whereas Hampiholi teaches analyzing the driver’s interaction with the user interface of the infotainment system to determine the driver’s distraction level, Hampiholi does not use the terms “after a wait time between consecutive inputs” but renders obvious the same function claimed by applicant (i.e., after a wait time between consecutive inputs” because Hampiholi uses a prolonged period of time to determine how long a user has been providing user interface inputs). However, a person of ordinary skill would have understood that the prior art also establishes additional elements that are used in combination for determining a user’s distraction to further render the claim limitation obvious (e.g., after a wait time between consecutive inputs).
For example, in an analogous art, Zilberman teaches a user-interface of the mobile application 18 to input and/or output devices of the car such as dashboard display, entertainment system display and wherein user inputs are analyzed to determine a slow response rate (see Zilberman para 186, 209) which corresponds to analyzing a response time between two inputs where the response time between a first input on a graphical user interface and a second input on the graphical user interface corresponds to a wait time between consecutive inputs because the longer the wait time is, the slower the response rate.
The motivation to modify Gutentag, Hampiholi, and Zilbermanis is further evidenced by Ricci ‘806 para 342, 524-527 teaches a user-interface of the mobile device to input and/or output devices of the car such as dashboard display, entertainment system display and wherein user inputs are analyzed to determine a slow response rate; para 524-528 teaching analyzing a time response between two inputs where the response time between a first input on a graphical user interface and a second input on the graphical user interface corresponds to a wait time between consecutive inputs. See also Ricci ‘806 para 491 – user profiles generated based on data gathered from data obtained from mobile devices including user behavior with respect to selected objects; para 407-420 capturing inputs relating to selection of objects or images in an invention comprising a portable wireless communication device used to mirror content to a vehicle touch screen; para 342, 524-527 tracking user behavior comprising one or more actions and one or more user interactions which a person of ordinary skill in the art would reasonably infer the vehicle display screen, of Ricci ‘806 accepting user inputs are user interactions. See Ricci ‘806 para 464 teaching If the user's head deviates from that interior space for some amount of time, the vehicle control system 204 can determine that something is wrong with the driver and change the function or operation of the vehicle 104 to assist the driver. This may happen, for example, when a user falls asleep at the wheel. If the user's head droops and no longer occupies a certain three dimensional space, the vehicle control system 204 can determine that the driver has fallen asleep and may take control of the operation of the vehicle 204 and the automobile controller 8104 may steer the vehicle 204 to the side of the road. Stated differently, the vehicle A/V device is able to identify which objects are being selected from content that being transmitted from a smartphone because the prior art teaches the content originating on a smartphone is forwarded in a video signal as to present that video image on the vehicle touch screen and corresponds to “screen mirroring” and “projected mode” and when a user selects objects displayed on the screen of a vehicle’s A/V device screen when said objects are being transmitted from a coupled smartphone or mobile device, the combination of references are able to analyze the displayed content to identify which objects are selected based on the how objects displayed in the screen regions of the displayed screen are presented and the selection of displayed content comprising virtual displayed objects are identified when selected. See also Ricci ‘806 teaches para 201-204 A method/vehicle/computer readable instructions can perform at least the following step/operation/function: [0201] maintaining a persona of a vehicle occupant; and [0202] based on the persona of the vehicle occupant and vehicle-related information, perform an action assisting the vehicle occupant.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gutentag’s invention for mirroring content from a mobile device, wherein the content comprises a video signal of a current screen video image shown on the touch screen of the mobile device and transmitting the current video image to the vehicle touch screen in order to identify user inputs relating to the operation of a motor vehicle by further incorporating known elements of Hampiholi comprising a mobile device communicating content via an in-vehicle computing system display screen and wherein the components in the vehicle (i.e., Head unit 304) analyze the content with respect to a graphical object recognition algorithm using video scene analysis that recognizes the content including feature extraction, structure analysis, object detection etc. in order to provide an occupant/driver with assistance in order to implement safety protocols when the driver is distracted or impaired. It would have been obvious before the effective filing date of the claimed invention to modify Gutentag’s and Hampiholi’s invention for mirroring content from a mobile device to the vehicle touch screen in order to identify user inputs relating to the operation of a motor vehicle by further incorporating known elements of Zilberman comprising mirroring a user-interface of the mobile application to input and/or output devices of the car such as dashboard display/entertainment system display and wherein user inputs are analyzed to determine a slow response rate between consecutive inputs on a graphical user interface displayed on the vehicle displays because the longer the wait time is, the slower the response rate of a distracted or impaired driver in order to analyze user behavior in relation to the safe operation of motor vehicles as taught by Ricci ‘806 and provide an occupant with assistance in order to implement safety protocols when the user behavior indicates that the driver of a motor vehicle is distracted. 


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421